Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 1 of 8 - Page ID#: 1




                     THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                            LEXINGTON DIVISION
                            Case No. _______________


   Ross Runyan,

                            Plaintiff,

             – against–                               Judge:

                                                      Magistrate Judge:

   Members Heritage Credit Union                      COMPLAINT AND JURY
                                                      DEMAND
   and

   TransUnion, LLC,

                            Defendant(s).


                                         COMPLAINT

          Plaintiff, Ross Runyan (hereinafter “Plaintiff”), by and through his attorneys, the

  Law Offices of Robert S. Gitmeid & Associates, PLLC., by way of Complaint against

  Defendants, Members Heritage Credit Union (“Members Heritage CU”), and

  TransUnion, LLC (“TransUnion”), alleges as follows:

                                     INTRODUCTION

         1. This is an action for damages brought by an individual consumer for

            Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

            seq. (the “FCRA”) and other claims related to unlawful credit reporting

            practices. The FCRA prohibits furnishers of credit information from falsely

            and inaccurately reporting consumers’ credit information to credit reporting

            agencies (“CRAs”).



  1
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 2 of 8 - Page ID#: 2




                                        PARTIES

       2. Plaintiff, Ross Runyan is an adult citizen of Kentucky, presently residing in

           Lexington, Kentucky.

       3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

       4. Defendant Members Heritage CU does business throughout the country and in

           the Commonwealth of Kentucky. Defendant Members Heritage CU is a “fur-

           nisher” of consumer credit information as that term is used in Section 1681s-2

           of the FCRA.

       5. Defendant TransUnion is a limited liability company, doing business through-

           out the country and in the Commonwealth of Kentucky. TransUnion is a “con-

           sumer reporting agency” as defined in Section 1681a(f) of the FCRA. Trans

           Union is one of the largest CRAs in the world.

                                JURISDICTION AND VENUE

       6. This Court has subject matter jurisdiction over this matter pursuant to 28

           U.S.C. § 1331 because the rights and obligations of the parties in this action

           arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

           action to enforce any liability created under 15 U.S.C. § 1681 may be brought

           in any appropriate United States District Court, without regard to the amount in

           controversy.

       7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

           substantial part of the events or omissions giving rise to the claim occurred in

           Fayette County, Kentucky.




  2
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 3 of 8 - Page ID#: 3




                              FACTUAL ALLEGATIONS

       8. Defendant Members Heritage CU issued an account ending in xxx63331500 to

           Plaintiff. The account was routinely reported on Plaintiff’s consumer credit

           report.

       9. The consumer report at issue is a written communication of information

           concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

           character, general reputation, personal characteristics, or mode of living which

           is used or for the purpose of serving as a factor in establishing the consumer’s

           eligibility for credit to be used primarily for personal, family, or household

           purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

       10. On or about April 15, 2020, Plaintiff and CU Recovery, on behalf of Members

           Heritage CU, entered into a settlement agreement for the above referenced

           account. A redacted copy of the settlement agreement is attached hereto as

           Exhibit A.

       11. Pursuant to the terms of the settlement, Plaintiff was required to make four (4)

           monthly payments totaling $1,350.00 to settle and close his Members Heritage

           CU account.

       12. Plaintiff, via his debt settlement representative, timely made the requisite

           settlement payments. Redacted proofs of these payments are attached hereto as

           Exhibit B.

       13. However, nearly half a year later, Plaintiff’s Members Heritage CU account

           continued to be negatively reported.




  3
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 4 of 8 - Page ID#: 4




       14. In particular, on a requested credit report dated January 12, 2021, Plaintiff’s

           Members Heritage CU account was reported with a status of “CHARGE OFF,”

           a balance of $307.00, and a past due balance of $307.00. The relevant portion

           of Plaintiff’s credit report is attached hereto as Exhibit C.

       15. This trade line was inaccurately reported. As evidenced by the settlement

           agreement and proofs of payments, the account was settled for less than full

           balance and must be reported as settled with a balance of $0.00.

       16. On or about February 18, 2021, Plaintiff, via his attorney at the time, notified

           Defendants of a dispute with completeness and/or accuracy of the reporting of

           Plaintiff’s Members Heritage CU account. A redacted copy of this letter is

           attached hereto as Exhibit D.

       17. Therefore, Plaintiff disputed the accuracy of the derogatory information

           reported by Members Heritage CU to Defendants via certified mail in

           accordance with 15 U.S.C. § 1681i of the FCRA.

       18. In April of 2021, Plaintiff requested updated credit reports for review. The

           tradeline for Plaintiff’s Members Heritage CU account remained inaccurate,

           with a balance of $307.00 and a past due balance of $307.00 as Defendants

           failed to correct the inaccuracy. The relevant portion of the April 2021 credit

           report is attached hereto as Exhibit E.

       19. TransUnion did not notify Members Heritage CU of the dispute by Plaintiff in

           accordance with the FCRA, or alternatively, did notify Members Heritage CU

           and Members Heritage CU failed to properly investigate and delete the

           tradeline or properly update the tradeline on Plaintiff’s credit reports.




  4
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 5 of 8 - Page ID#: 5




       20. If Members Heritage CU had performed a reasonable investigation of

           Plaintiff’s dispute, Plaintiff’s Members Heritage CU account would have been

           updated to reflect a “settled” status with a balance of $0.00.

       21. Despite the fact that Members Heritage CU has promised through its subscriber

           agreements or contracts to accurately update accounts, Members Heritage CU

           has nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

           failed to follow this requirement as well as the requirements set forth under the

           FCRA, which has resulted in the intended consequences of this information

           remaining on Plaintiff’s credit reports.

       22. Defendants failed to properly maintain and failed to follow reasonable

           procedures to assure maximum possible accuracy of Plaintiff’s credit

           information and Plaintiff’s credit report, concerning the account in question,

           thus violating the FCRA. These violations occurred before, during, and after

           the dispute process began with TransUnion.

       23. At all times pertinent hereto, Defendants were acting by and through their

           agents, servants and/or employees, who were acting within the scope and

           course of their employment, and under the direct supervision and control of the

           Defendants herein.

       24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

           agents, servants and/or employees, was malicious, intentional, willful, reckless,

           negligent and in wanton disregard for federal law and the rights of the Plaintiff

           herein.

                                  CLAIM FOR RELIEF




  5
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 6 of 8 - Page ID#: 6




       25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

           set forth above.

       26. TransUnion is a “consumer reporting agency,” as codified at 15 U.S.C. §

           1681a(f).

       27. Members Heritage CU is an entity who, regularly and in the course of business,

           furnishes information to one or more consumer reporting agencies about its

           transactions or experiences with any consumer and therefore constitutes a

           “furnisher,” as codified at 15 U.S.C. § 1681s-2.

       28. Members Heritage CU is reporting inaccurate credit information concerning

           Plaintiff to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the

           FCRA.

       29. Plaintiff notified Defendants of a dispute on the account’s completeness and/or

           accuracy, as reported.

       30. Members Heritage CU failed to complete an investigation of Plaintiff’s written

           dispute and provide the results of an investigation to Plaintiff and the credit

           bureaus within the 30-day statutory period as required by 15 U.S.C. § 1681s-

           2(b).

       31. Members Heritage CU failed to promptly modify the inaccurate information on

           Plaintiff’s credit report in violation of 15 U.S.C. § 1681s-2(b).

       32. TransUnion failed to delete information found to be inaccurate, reinserted the

           information without following the FCRA, or failed to properly investigate

           Plaintiff’s disputes.




  6
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 7 of 8 - Page ID#: 7




        33. TransUnion failed to maintain and failed to follow reasonable procedures to

             assure maximum possible accuracy of Plaintiff’s credit report, concerning the

             account in question, violating 15 U.S.C. § 1681e(b).

        34. As a result of the above violations of the FCRA, Plaintiff suffered actual

             damages in one or more of the following categories: lower credit score, denial

             of credit, embarrassment and emotional distress caused by the inability to

             obtain financing for everyday expenses, rejection of credit card application,

             higher interest rates on loan offers that would otherwise be affordable and other

             damages that may be ascertained at a later date.

        35. As a result of the above violations of the FCRA, Defendants are liable to

             Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

             fees and costs.

        WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

  follows:

              1. That judgment be entered against Defendants for actual damages pursuant
                 to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

              2. That judgment be entered against Defendants for punitive damages
                 pursuant to 15 U.S.C. § 1681n;

              3. That the Court award costs and reasonable attorney's fees pursuant to 15
                 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

              4. That the Court grant such other and further relief as may be just and
                 proper.




  7
Case: 5:21-cv-00102-REW-MAS Doc #: 1 Filed: 04/22/21 Page: 8 of 8 - Page ID#: 8




                              DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

  trial by jury in this action of all issues so triable.



                                           Respectfully Submitted,

                                           LAW OFFICES OF ROBERT S. GITMEID
                                           & ASSOCIATES, PLLC

                                           /s/ Sheilah Galvez Kurtz
                                           Sheilah Galvez Kurtz, Esq.
                                           KBA No. 92677

                                           Mailing Address for Service
                                           1009 Twilight Trail, Suite 108
                                           Frankfort, KY 40601
                                           Tel: (502) 352-2401
                                           Fax: (502) 352-2401
                                           Email: skurtz@iglou.com

                                           Main Office
                                           11 Broadway, Suite 960
                                           New York, NY 10004
                                           Local Tel: (212) 226-5081
                                           Toll Free: (866) 249-1137
                                           Fax: (212) 208-2591




  8
